UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 19, 2010 THE TORO COMPANY (Exact name of registrant as specified in its charter) Delaware 1-8649 41-0580470 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 8111 Lyndale Avenue South Bloomington, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(952) 888-8801 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2—Financial Information Item 2.02 Results of Operations and Financial Condition. On August 19, 2010, The Toro Company announced its earnings for the three and nine months ended July 30, 2010. Attached to this Current Report on Form 8-K as Exhibit 99.1 is a copy of The Toro Company’s press release in connection with the announcement.The information in this Item 2.02, including the exhibit attached hereto, is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. Section 9—Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Press release dated August 19, 2010 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE TORO COMPANY (Registrant) Date:August 19, 2010 By /s/ Stephen P. Wolfe Stephen P. Wolfe Vice President, Finance and Chief Financial Officer EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press release dated August 19, 2010 (furnished herewith).
